          Case 2:21-cv-00283-WBS-DB Document 4 Filed 02/12/21 Page 1 of 4
 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11                                             −−−−OO0OO−−−−

12

13 KAREN ROCHA−WEST ,
                                                           2:21−CV−00283−WBS−DB
14                           Plaintiff,

15                     vs.
                                                           ORDER RE: STATUS
16 MEDTRONIC, INC. ,                                       (PRETRIAL SCHEDULING)
                                                           CONFERENCE
17                           Defendants.
                                                       /
18

19                                            −−−−OO0OO−−−−

20       This action has been assigned to the undersigned judge.

21 Failure to comply with the requirements enumerated in this Order

22 may result in sanctions.               Pursuant to the provisions of Federal Rule

23 of Civil Procedure 16, IT IS ORDERED that:

24       1.   A Status (Pretrial Scheduling) Conference is set for

25 6/7/21 at 1:30 p.m. before the undersigned judge in COURTROOM: 5 .

26 At least twenty−one (21) calendar days before the scheduling conference

27 is held, the parties shall confer and attempt to agree upon a discovery

28 plan, as required by Federal Rule of Civil Procedure 26(f).

                                                   1
            Case 2:21-cv-00283-WBS-DB Document 4 Filed 02/12/21 Page 2 of 4
 1     2.    Pursuant to Local Rule 240, the parties shall submit to the

 2 court a JOINT Status Report fourteen (14) calendar days prior to

 3 the hearing date, which shall contain:

 4       (a) a brief summary of the claims;

 5       (b) a statement as to the status of service upon all defendants

 6 and cross defendants;

 7       (c) a statement as to the possible joinder of additional

 8 parties;

 9       (d) any contemplated amendments to the pleadings;

10       (e) the statutory basis of jurisdiction and venue;

11       (f) a written report outlining the proposed discovery plan

12 required by Federal Rule of Civil Procedure 26(f);

13       (g) a proposed cut−off date by which all discovery shall be

14 concluded;

15       (h) a proposed date by which all motions shall be filed and

16 heard;

17       (i) any proposed modification of standard pretrial proceedings

18 due to the special nature of the action;

19       (j) the estimated length of trial;

20       (k) a statement as to whether the case is related to any other

21 case, including any matters in bankruptcy;

22       (l) any other matters discussed in Local Rule 240 that may

23 add to the just and expeditious disposition of this matter; and

24       (m) a statement by any nongovernmental corporate party

25 identifying all of its parent and subsidiary corporations and

26 listing any publicly held company that owns 10% or more of the

27 party's stock.     If any nongovernmental corporate party has no parent

28 or subsidiary corporations or no publicly held companies owning

                                           2
            Case 2:21-cv-00283-WBS-DB Document 4 Filed 02/12/21 Page 3 of 4
 1 10% or more of its stock, it shall so state in the Joint Status

 2 Report.    Thereafter, if there is any change in the information, the

 3 party shall file and serve a supplemental statement within a

 4 reasonable time after such change occurs.       Failure to comply with the

 5 requirements of this subpart will result in the Joint Status

 6 Report being stricken and sanctions being ordered against any

 7 nongovernmental corporate party that did not submit its corporate

 8 disclosures.

 9         The court has an obligation to recuse itself from any case in

10 which the judge might have a "financial interest," however small.

11 28 U.S.C. § 455(b)(4).     The purpose of the corporate disclosure

12 requirement in subpart (m) of this Order is to assist the court in

13 carrying out this obligation, because corporate parties are in the

14 best position to identify their parent and subsidiary corporations.

15 Without this information, the court risks retaining a case in which it

16 unknowingly has a financial interest.       As a consequence, not only

17 would the undersigned judge face public criticism, the public's

18 confidence in an impartial judiciary would be eroded. Failure to assist

19 the court in protecting these and the other interests advanced by

20 § 455(b)(4)−−especially in the face of a clear and direct request

21 from the court−−amounts to sanctionable conduct.

22         The requirement that corporate disclosures be included

23 in the parties' Joint Status Report does not negate a nongovernmental

24 corporate party's obligation to file a disclosure statement "with its

25 first appearance, pleading, petition, motion, response, or other

26 request addressed to the court" pursuant to Federal Rule of Civil

27 Procedure 7.1.

28 /////

                                           3
            Case 2:21-cv-00283-WBS-DB Document 4 Filed 02/12/21 Page 4 of 4
 1     3.    Concurrently with the service of process, or as soon

 2 thereafter as possible, plaintiff shall serve upon each of the parties

 3 named in the complaint, and upon all parties subsequently joined,

 4 a copy of this Order, and shall file with the clerk a certificate

 5 reflecting such service.

 6     4.    In the event this action was originally filed in a state court

 7 and was thereafter removed to this court, the removing party or

 8 parties shall immediately following such removal, serve upon each of

 9 the other parties and upon all parties subsequently joined a copy of

10 this Order, and shall file with the clerk a certificate reflecting

11 such service.

12     5.    All parties to the action shall appear by counsel (or in

13 person if acting without counsel).       A FAILURE TO APPEAR AT THE

14 APPROPRIATE TIME WILL BE TREATED AS A FAILURE TO APPEAR AND MAY

15 SUBJECT COUNSEL TO SANCTIONS.

16     6.    The parties shall include a statement in their Joint Status

17 Report advising whether they prefer to appear at a status conference

18 or are satisfied to have the court issue a Status (Pretrial Scheduling)

19 Order based on their Joint Status Report.       In appropriate cases, and

20 after receiving the parties' Joint Status Report, the court may issue

21 a Status (Pretrial Scheduling) Order without requiring a status

22 conference.     Unless the parties have received such an order prior to

23 the status conference, the parties are required to attend the status

24 conference as scheduled.

25 DATE:      February 12, 2021

26                                      WILLIAM B. SHUBB
                                        SENIOR UNITED STATES DISTRICT JUDGE
27
                                  by:    /s/ A. Coll
28                                          Deputy Clerk

                                            4
